UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7704


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORY WILLIAM JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:05-cr-00249-MR-DLH-1; 1:09-cv-00056-MR)


Submitted:   August 18, 2015                 Decided:   August 26, 2015


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Cory William Jones, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Cory William Jones seeks to appeal the district court’s

orders treating his Fed. R. Civ. P. 60(b) motion and subsequent

self-styled Fed. R. Civ. P. 59(e) motion as successive 28 U.S.C.

§ 2255 (2012) motions, and dismissing them on that basis.      We

dismiss in part and affirm in part.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order denying Jones’ Rule 60(b) motion

was entered on August 18, 2014.       The single notice of appeal

appealing both orders was filed on November 12, 2014. 1    Because

Jones failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period with respect to the


     1 For the purpose of this appeal, we assume that the date
appearing on Jones’ notice of appeal is the earliest date it
could have been properly delivered to prison officials for
mailing to the court.   Fed. R. App. P. 4(c); Houston v. Lack,
487 U.S. 266 (1988).




                                 2
district    court’s     August       18   order        denying      Jones’      Rule    60(b)

motion, we dismiss the untimely appeal for lack of jurisdiction. 2

     Jones also appeals the district court’s order entered on

October      14,      2014,     dismissing             his     second        motion         for

reconsideration, best construed as another Rule 60(b) motion.

The district court properly characterized this motion as another

successive     §    2255      motion      and        dismissed      it     for     lack     of

jurisdiction.         Accordingly,         we       affirm    the     district        court’s

order.      See    United     States      v.       McRae,    ___   F.3d    ___,    2015 WL
4190665 (4th Cir. July 13, 2015) (holding that, where a district

court     dismisses     a     Rule    60(b)         motion     construing        it    as    a

successive     habeas       motion,       the        movant    need       not     obtain     a

certificate of appealability to appeal).                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    DISMISSED IN PART;
                                                                      AFFIRMED IN PART




     2 Jones’ second motion for reconsideration did not delay the
deadline to note that appeal because it was filed more than 28
days after entry of the August 18 order.        Fed. R. App. P.
4(a)(4)(A)(iv).



                                               3